J~SO6005-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

I|\l THE SUPERIOR COURT OF
PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA

Appe||ee

LEANDER WILLIAMS

l
l
|
l
l
l
l
E
v. {
l
l
l
l
l
l
l

Appel|ant: No. 390 EDA 2016

Appea| from the PCRA Order January 29, 2016
In the Court of Common Pleas of Phi|ade|phla County
Crirnina| Division at l\lo(s): CP-Sl-CR-0012621-2007

aEFoRE: MouLToN, J., RANsoM, J., ana FITZGERALD, J.*
MEMoRANoUM BY MouLToN, J.: FILED JuNE 14, 2017

Leander Wil|iams appeals from the January 29, 2016 order entered in
the Phi|adeiphia County Court of Common P|eas dismissing his petition filed
pursuant to the Post Convlction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-
9546. We affirm.

Thls Court, in deciding Williams' direct appea|, set forth a detailed

factual history:

On the evening of June 13, 2004, eyewitness Reglna|d
[Stephon] Foster was walking in the vicinity of 39th and
Market Street in Phi|ade|phia when he saw [Wi||iarns] and
others engaged in a game of dice. N.T. 3/16/09 at 79-80.
Foster knew [Wi||larns], as [Wi|liams’] mother was also the
mother of Foster's 25 year¢old daughter, and, as a resuit,
Foster had known [Wi|liams] for nearly all of [Wil|iams’]
|ife. N.T. at 80. Foster explained that he was walking

 

’“ Former Justice specially assigned to the Superior Court.

J-506005~17

through the neighborhood to purchase crack cocaine from
his usual hangout at townhouses located at 40“‘ and
Market. N.T. at 81. The man who sells him the crack
cocaine, a man called “Twin,” however, was playing in the
dice game, so Foster waited until Twin came over to make
his purchase. N.T. at 100-101.

Afterward, Foster remained in the location briefly to talk
to several neighbors who had called hello to him. N.T. at
103. As he was readying to leave, he noticed that the dice
game was getting louder and, according to him, “nasty,
because the boy [the victim, Austin} whom 1 don’t know
his name, but I seen him before, he was apparently
winning a lot of money. . . . He had money in his hand. He
had what they call a knot. l-le was winning. He was
winning." N.T. at 82, 83. Foster confirmed that this young
man was the eventual homicide victlm. N.T. at 82-83.
Foster continued that as he was walking he turned around
again and saw [Wil|iams] whisper something to a man
named Shawn, grab the victim by the shirt, and shoot the
victim in the back several times. N.T. at 83-87. Foster
said he immediately dropped to the ground and watched
[Wll|iams] and a man known as “Twin," who had just sold
crack to Foster, take the victim’s money and run. N.T. at
85-87. Foster denied being under the influence of drugs or
alcohol at the time. N.T. at 87.

Valene Mouzone was seven months pregnant with
Austin’s daughter on the day he was killed. She testified
that Austin had telephoned her just minutes before the
shooting and told her to get ready because he was taking
her out for pizza. N.T. at 165-66. Minutes later, Mouzone
said she heard gunshots outside. l\i.T.. at 166. She went
outside after the gunshots ceased and eventually saw
[Williams] standing With two other men among the chaotic
scene. N.T. at 168, 211-213. Mouzone was looking for
her little sister and cousin when she heard others
screaming while surrounding someone on the grounCl.
N.T. at 168. When the circle of people opened, Mouzone
saw Austin lying on the ground. N.T. at 168-69.

Mouzone testified that she saw [Williarns] on two
occasions after that. The first time was when she was on
her way to the local school to pick up her little cousin. She
turned the corner from her home and encountered

-2_

3-506005-17

[Wiillams] and another man. l\i.T. at 171. [Wiillams] said
“What’s up” to Mouzone as she passed and she told him
not to speak to her because he had killed the father of her
baby. According to Mouzone, [Wi||iams] replied that he
killed Austin was “bad blood.” N.T. at 171, 177. After
Mouzone returned home from the school with her cousin,
she phoned authorities to tell them what [Wiillams] had
just said. N.'l'. at 179, 195. Mouzone subsequently gave a
statement to authorities to this effect. N.T. at 200~205.

Commonwealth v. Williams, l\lo. 1260 EDA 2011, unpublished mem. at 1-
4 (Pa.Super. filed Jul. 20, 2012) (alterations in original).

On March 20, 2009, a jury convicted Williams of first-degree murder,
robbery, conspiracy, carrying a firearm without a |icense, and possession of
an instrument of crime.1 On June 3, 2009, the trial court sentenced Williams
to life incarceration without parole for the first-degree murder conviction and
a consecutive 10 to 20 years’ incarceration for the robbery conviction; the
trial court imposed no further penalty on the remaining convictions.
Williams did not file a direct appeal.

On April 29, 2011, following PCRA proceedings, the trial court
reinstated Williams' direct appeai rights nunc pro tunc. On May 6, 2011,
Williams timely filed a notice of appeal. On July 20, 2012, this Court
affirmed the judgment of sentence. Williams filed a petition for allowance of

appeal, which the Pennsylvania Supreme Court denied on April 30, 2013.

 

1 18 Pa.C.S. §§ 2502(a), 3701(a)(1), 903(a), 6105(a)(1), and 907(a),
respectively.

J-SO6005-17

Williams, acting pro se, filed the instant timely PCRA petition2 on
February 27, 2014. The PCRA court3 appointed counsel, who filed an
amended PCRA petition on February 1, 2015. On October 9, 2015, the
Commonwealth filed a motion to dismiss the petition; Williams filed a
response to this motion on November 1, 2015. On December 23, 2015, the
PCRA court issued a notice of intent to dismiss the petition under
Pennsy|vania Rule of Criminal Procedure 907, and subsequently dismissed
the petition on January 29, 2016. That same day, Williams timely filed a
notice of appeal.

Williams raises three issues on appeal:

1. Did the PCRA court err in summarily dismissing the
claim that trial counsel Was ineffective for failing to
object to the Commonwealth’s use at trial of the former
testimony of witness [Regina|d] Stephon Foster on the
grounds that [Wiillams] did not have a full and fair
opportunity to cross-examine him?

 

2 Because Williams’ appeal rights were reinstated nunc pro tunc
through his first PCRA petition, his subsequent PCRA petition is considered
his first for timeliness purposes, measured from the date when his judgment
of sentence became final following the nunc pro tunc appeal. See
Commonwealth v. Callahan, 101 A.3d 118, 121-22 (Pa.Super. 2014).
Williams’ judgment of sentence became final on July 29, 2013, when his
time to seek review in the United States Supreme Court expired. See U.S.
S.Ct. R. 13 (providing petitioners 90 days from denial of relief to file petition
for writ of certiorari with the United States Supreme Court). Thus, Williams'
petition, filed February 27, 2014, is timely. See 42 Pa.C.S. § 9545(b)(1).

3 The judge who presided over Williams' trial retired; accordingly, this
matter was assigned to another judge.

J-506005»17

a. In the alternative, did the PCRA court err in
summarily dismissing the claim that trial counsel
was ineffective in failing to cross-examine Foster
with his criminal record?

2. Did the PCRA court err in summarily dismissing the
claim that trial counsel was ineffective for failing to
introduce evidence of Shawn Astiliero’s extensive
criminal record to support the proffered defense that
Astillero was the real shooter?

3. Did the PCRA court err in summarily dismissing the
Claim that prior Counsel Were ineffective for failing to
preserve the claim that the trial court improperly
threatened and coerced Commonwea|th witness Valene
Mouzon[e] to testify consistent with her police
statement?

Williams’ Br. at 3 (trial court answers omitted).

Williams alleges that the PCRA court inappropriately dismissed his
ineffective assistance of counsel claims or, at a minimum, should not have
dismissed his claims without an evidentiary hearing. “Our standard of
review from the grant or denial of post-conviction relief is limited to
examining whether the PCRA court's determination is supported by the
evidence of record and whether it is free of legal error.” Commonwealth v.
Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011). Further, PCRA petitioners
are “not automatically entitled to an evidentiary hearing.” Commonwealth

v. Miller, 102 A.3d 988, 992 (Pa.Super. 2014). This Court has stated:

[T]he right to an evidentiary hearing on a post-conviction
petition is not absolute. lt is within the PCRA court’s
discretion to decline to hold a hearing if the petitioner’s
claim is patently frivolous and has no support either in the
record or other evidence. lt is the responsibility of the
reviewing court on appeal to examine each issue raised in
the PCRA petition in light of the record certified before it in
order to determine if the PCRA court erred in its

..5_

3~506005-17

determination that there Were no genuine issues of
material fact in controversy and in denying relief without
conducting an evidentiary hearing. [A]n evidentiary
hearing is not meant to function as a fishing expedition for
any possible evidence that may support some speculative
claim of ineffectiveness.

Id. (internal quotations and citations omitted). We review a PCRA court’s
dismissal of a petition without a hearing for an abuse of discretion.
Commonwealth v. Roney, 79 A.3d 595, 604 (Pa. 2013).

“To prevail on . . . [ineffective assistance of counse|] claims, [the PCRA
petitioner] must plead and prove, by a preponderance of the evidence, three
elements: (1) the underlying legal claim has arguable merit; (2) counsel had
no reasonable basis for his action or inaction; and (3) [the petitioner]
suffered prejudice because of counsel's action or inaction.”
Commonwealth v. Spotz, 18 A.3d 244, 260 (Pa. 2011). lt is well settled
that trial counsel is not ineffective for failing to raise a meritless claim.
Commonwealth v. Fears, 86 A.3d 795, 810 (Pa. 2014). “A claim of
ineffectiveness will be denied if the petitioner's evidence fails to meet any of
these prongs." Commonwealth v. Williams, 980 A.2d 510, 520 (Pa.
2009).

First, Williams argues that his trial counsel was ineffective for failing to
object to the Commonwealth's use of eyewitness Foster’s prior testimony
from the preliminary hearing. Williams asserts that he was not given a full
and fair opportunity to cross-examine Foster at the preliminary hearing and
the Commonwea|th’s use of the testimony at trial interfered with Williams'
right to confront Foster under the Sixth Amendment to the United States

_6_

J-506005-17

Constitution (“Confrontation Clause”) and Article One, Section Nine of the
Pennsylvania Constitution.

The PCRA court found that this Court's prior decision regarding the
Confrontation Clause issue is law-of-the-case. Where an appellate court
concludes that an appellant waived a claim but also determines “that even if
the claim[] had not been waived, [it] was without merit, and . . . explain[s]
the basis for its conclusion[],” the determination that the claim is meritless
is a “valid holding that constitutes law of the case.” Commonwealth v.
Reed, 971 A.2d 1216, 1220 (Pa. 2009). This Court, on direct appeai,
determined that Williams’ Confrontation Clause claim Was waived. We
further concluded that even if Williams had preserved the issue, it was

meritless:

The record establishes that prior to Mr. Foster’s testimony
at the preliminary hearing, the Commonwealth supplied
defense counsel with Foster's prior statement to police
along with Foster’s criminal record. Counsel relied on this
information to conduct a lengthy cross-examination of
Foster which covered Foster’s drug habit at the time of the
shooting, his use of aliases, and the prior statement he
had given homicide detectives.

lt is well-settled in our jurisprudence that admission of
prior recorded testimony from a preliminary hearing as
substantive evidence is an exception to the hearsay rule
and constitutes no violation of a defendant's rights under
the Confrontation Clause to the Sixth Amendment of the
United States Constitution and Article l, § 9 of the
Pennsylvania Constitution where the witness is
unavailable, and the defendant had counsel and a full and
fair opportunity for cross-examination at the preliminary
hearing. See Commonwealth v. Leak, 22 A.3d 1036,
1043-44 (Pa. Super. 2011) (collecting cases). As noted

_7_

J-506005-17

above, [Wiillams] had a full and fair opportunity to cross-
examine Foster at the preliminary hearing. Moreover, we
also note that the jury was also read a stipulation that
Foster had open criminal cases involving aggravated
assault and drug offenses in which he used aliases, had
failed to appear for hearings related to those cases, and
was a fugitive on the day he provided his statement to
authorities. On this record, therefore, we reject [Wiillams']
claim.

Williams, unpublished mem. at 5-6. Accordingly, we are bound by this
Court’s determination that the claim lacked merit. See Reed, 971 A.2d at
1220; cf. Commonwealth v. Mitchell, 152 A.3d 355, 358-59 & n.l
(Pa.Super. 2016). We conclude that the PCRA court did not err in
concluding that Williams’ ineffectiveness claim failed to meet the arguable
merit prong and did not abuse its discretion in dismissing the ineffectiveness
claim.4

Alternatively, Williams argues that his trial counsel was ineffective for
failing to impeach Foster with his criminal record at the preliminary hearing.
Williams asserts that trial counsel had “no tactical reason for not impeaching
Foster with his record,” Williams' Br. at 24, and he was “denied a fair trial
because his jury never got to see Foster being confronted with evidence of
his prior record,” id.

The PCRA court concluded that Williams was not entitled to relief:

 

4 Williams also claims that appellate counsel was ineffective for failing
to assert the proper grounds to prove Williams' confrontation clause
argument. Because Williams’ underlying claim lacks arguable merit,
appellate counsel was likewise not ineffective for failing to raise it.

_8_

3-506005-17

After careful review of the record, this court is satisfied
that the claim of counsel's failure to impeach lVlr. Foster at
[the] preliminary hearing is without arguable merit and
that counsel possessed a reasonable basis for his actions.

First, [Wiillams’] assumptions regarding such “critical
confrontations” are mistaken. As the Commonwea|th
points out, this "is always the case with former testimony
of unavailable witnesses. To hold this was improper would
be an unauthorized elimination of the rule.” Motion to
Dismlss, 10/09/2015, p.9, FN 7.

Second, our Supreme Court has held stipulation to be a
proper substitute for impeachmentl See Commonwealth
v. Hanible, [] 30 A.3d 426 ([Pa.] 2011) (no arguable
merit in defendant's position that “trial counsel was
ineffective in failing to impeach [witness] with her previous
use of aliases, instead of stipulating to such fact”).

Finally, [Wiillams] himself categorically states that
impeaching a witness at preliminary hearing is improper:

As we briefed in our Amended PCRA petition,
counsel’s tactics and objectives are completely
different at a preliminary hearing than at trial. The
record before this Court is that in
Philadelphia[,] criminal record impeachment of
a testifying witness at a preliminary hearing is
prohibited, and [Williams' trial counsel], aware
of that fact, would naturally have declined to
attempt to do something improper, irrespective
of whether the Commonwea|th objected.
Expioration of credibility issues is simply not
permitted because, according to Philadelphia practice
and all the assistant district attorneys Who never
stop objecting at preliminary hearings, credibility is
irrelevant.

[Wiillams’] Reply, 11/01/2015, p.4 (emphasis added).

J-SOGOOB-l?

Therefore, for the reasons stated by [Wiillams] himself,
[Wiillams'] counsel had a reasonable basis for his actions,5
and [Wiillams’] claim must fail.

Trial Ct. Op., 6/20/16, at 9-10.

We agree with the PCRA court’s conclusions, which are supported by
the record. Our Supreme Court has concluded that any defect caused by a
failure to impeach a witness at a preliminary hearing is cured where the
impeaching evidence ls admitted at triai. See Hanible, 30 A.3d at 455-56.
Here, Williams and the Commonwea|th entered a stipulation that “Foster had
three open criminal cases in Philadelphia as of July of 2003,” and explained
the main charge in each case. N.T., 3/18/09, at 87. The parties also
stipulated that Foster “failed to appear for court for hearing in each of those
three cases,” resulting in bench warrants for Foster's arrest. Id. The
stipulation finally informed the jury that Foster was arrested on those
warrants, and, after a hearing, the warrants were withdrawn and Foster was
released on bail. Id. The stipulation cured any defect caused by trial
counsel's “fallure" to cross-examine Foster at the preliminary hearing about

his open cases. See Hanible, 30 A.3d at 455-56; see also

 

5 Generally, in considering whether counsel had a reasonable basis for
his or her actions, courts should hold an evidentiary hearing and are “not to
glean, surmise, or speculate with regard the strategy of counsel except in
those rare instances where [counsel’s] strategy is clear and obvious from the
record under review." Commonwealth v. McGiII, 832 A.2d 1014, 1022
(Pa. 2003). However, we conclude that trial counsel's strategy here is clear
and obvious from the record, and the PCRA court appropriately determined
the reasons for counsel's actions from the record.

_10_

3-506005-17

Commonwealth v. Melson, 637 A.2d 633, 640 (Pa.Super. 1994) (holding
that entry of stipulation as to affair between witness and defendant was
adequate to cure failure to cross-examine witness on affair and possible
revenge motive). Therefore, the PCRA court did not err in finding that the
claim lacked merit and did not abuse its discretion in dismissing Williams’
claim.

l\lext, Williams asserts that his trial counsel was ineffective for failing
to introduce Shawn Astillero's prior convictions for firearm possession and
violent crimes to support Williams’ defense that Astillero committed the
murder. According to Williams, “Astillero's long record of gun-related
violence showed his easy access to guns, his willingness to use them, [and]
that he had the means and opportunity on this occasion[,]” which are
permitted under Pennsylvania Rule of Evidence 404(b)(2). Williams' Br. at
22. Williams argues that this evidence would have bolstered Jermaine
Butterfield’s testimony that Astillero was the actual shooter and that he “was
clearly permitted to defend these charges on the basis that someone else
killed the victim, that some else had the means, motive and opportunity,
that someone else was capab|e.” Id. at 23. We disagree.

“A defendant has a fundamental right to present evidence, so long as
the evidence is relevant and not subject to exclusion under [the
Pennsylvania] Rules of Evidence.” Commonwealth v. Patterson, 91 A.3d
55, 71 (Pa. 2014). “lt is well established that evidence which tends to show

that the crime for which an accused stands trial was committed by someone

_]_1_

J-506005-17

else is relevant and admissible." Commonwealth v. Weiss, 81 A.3d 767,
806 (Pa. 2013) (quoting Commonwealth v. McGowan, 635 A.2d 113, 115
(Pa. 1993)). Thus, “criminal defendants are entitled to offer evidence that
some other person committed a similar crime at or around the same time
they are alleged to have committed a crime.” Commonwealth v.

Palagonia, 868 A.2d 1212, 1216 (Pa.Super. 2005). However:

[e]vidence to establish this fact is admissible after
consideration of two distinct factors that coalesce to
establish its relevance and probative value. Those factors
are: 1) the lapse of time between the commission of the
two crimes; and 2) the resemblance between the
methodologies of the two crimes. Thus, even if the time
lapse between the commission of the crimes is brief . . .,
the evidence is not admissible unless the nature of the
crimes is so distinctive or unusual as to be like a signature
or the handiwork of the same individual.

Id. (citations and quotations omitted).

l-lere, as the Commonwea|th points out, Williams admits that he
sought to introduce Astillero's criminal record to show his “pre-disposition
towards violence and his easy access to and ready use of guns." melth.'s
Br. at 15 (quoting Williams’ Br. at 33). Williams offered only a criminal
extract, which showed that Astillero was charged with firearm offenses in
1996, 2001, and 2004, but was never convicted of a firearm offense. The
extract also shows that Astillero was charged with assault twice in 1996 and
robbery once in 2004, but was never convicted on those charges. l\lot only
do these prior incidents lack convictions, but the criminal extract also fails to

indicate the resemblance between Astillero's prior incidents and the instant

_12_

J-506005-17

murder. Under these circumstances, Williams did not seek to introduce
evidence that Astillero “committed a crime which bears a highly detailed
similarity to the crime with which [Wiillams] was charged,” Weiss, 81 A.3d
at 806-07, and the trial court properly excluded the evidencel Because
Williams' ineffectiveness claim failed to meet the arguable merit prong,6 the
PCRA court did not abuse its discretion by dismissing this ineffectiveness
claim without a hearing.

Finally, Williams contends that his trial counsel was ineffective for
failing to object to the trial court's admonishment of Valene Mouzone.
According to Williams, the trial court’s warning, given outside the presence
of the jury, that Mouzone could be subject to prosecution for perjury if she

failed to testify consistent With her prior statements influenced Mouzone’s

 

6 ln its opinion, the PCRA court dismissed Williams’ claim, but relied on
Pennsy|vania Rule of Evidence 404(b)(1), which prohibits introduction of
"evidence of a crime, wrong, or other act . . . to prove a person’s character
in order to show that on a particular occasion the person acted in accordance
with the character.” Pa.R.Evid. 404(b)(1). ln response, Williams argued
that the evidence was admissible under Rule 404(b)(2), which allows such
evidence of crimes or other bad acts for other purposes, “such as proving
motive, opportunity, intent, preparation, plan, knowledge, identity, absence
of mistake, or lack of accident. . . . [where] the probative value of the
evidence outweighs is potential for unfair prejudice.” Id. (b)(2). While
Williams correctly argues that prior bad acts are generally admissible under
Rule 404(b)(2) for purposes other than proving character, Williams does not
argue that the offense included in the criminal extract was sufficiently similar
to the instant murder to act as a signature. Therefore, we affirm the PCRA
court’s ruling on a different basis. See Commonwealth v. Rykard, 55
A.3d 1177, 1183 (Pa.Super. 2012) (“`l'his Court may affirm a PCRA court’s
decision on any grounds if the record supports it.”).

..13_

J-506005-17

testimony and violated Williams' due process rights. Williams asserts that
he was prejudiced because without Mouzone's testimony, “the
Commonwea|th would been left with nothing more than Foster and the
defense would have had its own eyewitness to rebut him.” Williams’ Br. at
37. According to Williams, his trial counsel should have objected based on
the United States Supreme Court’s decision in Webb v. Texas, 405 U.S. 95
(1972) (per curiam). We disagree.

The record shows that the exchange between Mouzone and the trial
court began when Mouzone called Williams a “monster” in front of the jury.
N.T., 3/16/09, at 125. After the trial court removed the jury and
admonished Mouzone for her outburst, Mouzone stated that she refused to
testify against Williams out of fear for her and her daughter's lives. Id. at
126-29. The trial court explained to Mouzone that she could not refuse to
testify and, if she continued to do so, the trial court could detain her until
she was willing to testify. Id. at 128-33. Mouzone continued to express
reluctance to testify, and the trial court again explained that Mouzone did
not have a choice and if she feared retribution by Williams or others
associated with Williams, the District Attorney's Office could protect her. Id.
at 133-52. Eventually, Mouzone stated that she “want[ed] to get on the
stand and answer the questions,” but asked the trial court “[i]f l don't
remember, Your Honor, then what?” Id. at 154. Williams' trial counsel
objected, stating that “this [was] a blatant case of this witness telling the

Court now that she does remember because she’s going to get on the stand

_14_

3-506005-17

and, basically, commit perjury." Id. at 154-55. The trial court noted that
Mouzone had previously told both the Commonwea|th and the trial court that
she remembered what happened on the day of the murder and explained
that “[i]f you get on the stand and say you don’t remember, then you will
have committed a crime, not just contempt of court, but the crime of
perjury, and you can be prosecuted for that." Id. at 155. After further
discussions with the Commonwealth and the trial court, Mouzone agreed to
and did testify. Id. at 164-220.

We conclude that Williams’ reliance on Webb is misplaced. ln Webb,
the trial court, sua sponte, admonished the only defense witness that if he
chose to testify inconsistent with his prior statement, “the [c]ourt will
personally see that your case goes to the grand jury and you will be indicted
for perjury[,]” and that the witness did not “owe anybody anything to testify
and it must be done freely and voluntarily and with the thorough
understanding that you know the hazard you are taking.” 409 U.S. at 96.
The witness refused to testify and was excused. Id. The United States
Supreme Court concluded because “the judge’s threatening remarks,
directed only at the single witness for the defense, effectively drove that
witness off the stand, and thus deprived the petitioner of due process of law
under the Fourteenth Amendment.” Id. at 98.

Here, Mouzone clearly acknowledged that she remembered the events
of the day in question and, once advised that she could not refuse to testify,

she prospectively asked the trial court about the ramifications of testifying

_15_

J-SO6005-17

that she could not remember the events. ln response, the trial court stated
that Mouzone would perjure herself if she did so and that she could “be
prosecuted for that.” N.T., 3/16/09, at 155. Unlike the trial court in Webb,
the trial court here only advised Mouzone that she could be liable for perjury
if she chose to testify inconsistent with her prior statement; the
admonishment was not intended to coerce Mouzone into testifying in a
particular fashion or to convince her to refuse to testify.7 lt is also clear, as

the PCRA court found, that “this sudden amnesia was feigned in order to

 

7 We also note a factual distinction with a Pennsy|vania case on trial
court coercion of witnesses in Commonwealth v. Laws, 378 A.2d 812 (Pa.
1977). There, the trial court intervened when a Commonweaith witness
unexpectedly “gave testimony favorable to the defense” that was different
that his prior statements given at a preliminary hearing, Id. at 814-15.
Over defense objection, the trial court questioned the witness about the
testimony, read him his testimony from the preliminary hearing, and warned
the witness about the “consequences of perjury.” Id. at 815. The trial court
continued to ask the witness whether he was telling the truth and whether
he wanted to change his testimony. Id. Eventually, the witness recanted
and adopted his statements from the preliminary hearing. Id.

There, our Supreme Court concluded that the trial court had
overlooked its duty of impartiality and its warnings “unduiy pressured [the
witness] to retract the testimony he initially gave at triai, and to adopt his
testimony from the preliminary hearing” Id. at 816. This case, however, is
unlike Laws because the record shows that Mouzone clearly remembered
what had occurred and feigned amnesia in an attempt to be released from
her duty to testify. The trial court’s admonishment was not an attempt to
change Mouzone's testimony, but instead encourage Mouzone to testify.
Therefore, the trial court properly warned Mouzone of the consequences of
perjury and did not improperly attempt to induce Mouzone into changing her
testimony.

_16_

3-506005-17

avoid both contempt of court and retaliation for her testimony." Trial Ct.
Op., 6/20/16, at 15. We agree with the PCRA court that Williams’ claim
lacks merit.8

Because we conclude that the PCRA court did not abuse its discretion
in dismissing Williams’ claims, we also conclude that the PCRA court did not
abuse its discretion in dismissing the claims without an evidentiary hearing.
See Mill'er, 102 A.3d at 992.

Order affirmed.

Judge Ransom joins in the Memorandum.

Justice Fitzgerald concurs in the result.

Judgment Entered.

 

3 seph D. Se|etyn, Es .
Prothonotary

Date: 6[14[2017

 

8 Williams also claims that appellate counsel was ineffective for failing
to raise this issue on direct appeal. Because Williams' underlying claim lacks
arguable merit, we similarly conclude that appellate counsel was not
ineffective for failing to raise this issue.

_17_